Motion is made by the Assistant Attorney-General to strike out the statement of the facts incorporated in the record, because "the same is in express violation of the rules of this court," in that it consists merely of the stenographer's notes taken on the trial, containing in full questions asked of and replies given by the witnesses on the trial in the court below. Rule 78 requires, that "neither the notes of the stenographer taken upon the trial nor a copy *Page 100 
thereof made at length shall be filed as a statement of facts; but the statement made therefrom shall be condensed throughout in accordance with the spirit of the foregoing rules upon this subject." For rules for making up the statement of facts, see Rules 72 to 78, inclusive, prescribed for the District and County Courts (84 Tex. 719); and such statements must be made up in accordance with those rules. Ratcliff v. The State, 29 Texas Crim. App., 248. By reference to the Code of Criminal Procedure, it will be seen that statements of facts are to be made up in criminal as in civil causes. Article 784 of said Procedure provides: "If a new trial be refused, a statement of facts may be drawn up and certified and placed in the record as in civil suits." When these rules have been violated in making up such statement, as in this case, this court will not consider same. Butler v. The State, 33 Tex.Crim. Rep.. The motion is granted, and the statement of facts is stricken from the record, and it is ordered accordingly.
Motion granted.
Judges all present and concurring.
                         ON THE MERITS.